MEMORANDUM **
Gys Jansen Van Beek and Zwaantje Jansen Van Beek appeal from the district court’s denial of their motion to vacate a civil judgment of quiet title pursuant to Fed.R.Civ.P. 60(b)(4). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see Maraziti v. Thorpe, 52 F.3d 252, 253-54 (9th Cir.1995), and may affirm on any basis finding adequate support in the record, see Smith v. Block, 784 F.2d 993, 996 n. 4 (9th Cir.1986). We affirm.
*977Because the district court entered a judgment and decree of quiet title in this case in 1998, which this court affirmed in 1995, the Van Beeks failed to move to reopen this case within a reasonable time. See Fed.R.Civ.P. 60(b); McKinney v. Boyle, 447 F.2d 1091, 1093 (9th Cir.1971) (holding that a delay of more than four years was unreasonable).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.